DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims as amended distinguish over the art of record, and the art as a whole via clarifying the user input provided that is used in demarcating surface portions of the scans also designates two separate portions, of which the second is to be retained.  In context with the claim features that then utilize second scan data to update the model without updating the second portion that has been designated by the user as not to be modified, this distinguishes over the cited references.  The cited references deal only with recapturing scans of a static intra-oral region to correct areas where errors have been found – they do not provide for user input of areas to preserve from scans, and do not provide for meshing of image data in a manner that preserves information; rather, they provide for meshing that ensures designated areas are removed (i.e. those with erroneous or incomplete data).  The scanning methodology disclosed by the closest prior art, the Kriveshko WIPO reference (WO2007084647A2), does not provide for (or suggest) generating a composite scan in the manner claimed (with preserving sections).  Rather, it teaches away from this, teaching that entirely new scans should be made (i.e. discarding the old data).
In ¶121-122, the Kriveshko WIPO reference (WO2007084647A2) describes an iterative approach to managing a preparation where "a dentist may repeat steps of tooth removal and scanning until a satisfactory surface preparation is achieved."  This has an important distinction from the instant 
In view of the above, with the Kriveshko WIPO reference representing the closest prior art, the claims distinguish over the art as a whole. The claims further recite eligible subject matter under 35 USC 101, as under the most recent guidance (2019 PEG) they are not directed to a judicial exception.
The double patenting rejection is overcome by distinguishing over the previous claims via the amendments made – the reference application’s claims do not recite the details discussed above regarding the user input.  As such, the double patenting rejection is no longer applicable and is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2128